Title: John Adams to Abigail Adams, 8 May 1775
From: Adams, John
To: Adams, Abigail


     
      New York May 8. 1775
     
     I have an opportunity by Captn. Beale, to write you a Line. We all arrived last Night in this City. It would take many Sheets of Paper, to give you a Description of the Reception, We found here. The Militia were all in Arms, and almost the whole City out to Meet us. The Tories are put to Flight here, as effectually as the Mandamus Council at Boston. They have associated, to stand by Continental and Provincial Congresses, &c. &c. &c. Such a Spirit was never seen in New York.
     Jose Bass met with a Misfortune, in the Midst of some of the unnecessary Parade that was made about us. My Mare, being galled with an ugly Buckle in the Tackling, suddenly flinched and started in turning short round a Rock, in a shocking bad Road, overset the sulky which frightened her still more. She ran, and dashed the Body of the Sulky all to Pieces. I was obliged to leave my sulky, ship my Bagage on board Mr. Cushings Carriage, buy me a Saddle and mount on Horse back. I am thankfull that Bass was not kill’d. He was in the utmost danger, but not materially hurt.
     I am sorry for this Accident, both on Account of the Trouble and Expence, occasioned by it. I must pay your Father for his sulky. But in Times like these, such Little Accidents should not affect us.
     Let me caution you my Dear, to be upon your Guard against that Multitude of Affrights, and Alarms, which I fear, will surround you. Yet I hope the People with you, will grow more composed than they were.
     
     Our Prospect of a Union of the Colonies, is promising indeed. Never was there such a Spirit. Yet I feel anxious, because, there is always more Smoke than Fire—more Noise than Musick.
     Our Province is nowhere blamed. The Accounts of the Battle are exaggerated in our favour.—My Love to all. I pray for you all, and hope to be prayed for. Certainly, There is a Providence—certainly, We must depend upon Providence or We fail. Certainly the sincere Prayers of good Men, avail much. But Resignation is our Duty in all Events. I have this Day heard Mr. Livingston in the Morning and Dr. Rogers this afternoon—excellent Men, and excellent Prayers and sermons.
     My Love to Nabby, Johnny, Charly and Tommy. Tell them they must be good, and Pappa will come home, before long.
    